IN THE UNITED STATES DISTRICT COURT FOR ‘s-p/-9
THE SOUTHERN DISTRICT OF GEORGIA NOE on aun. -
SAVANNAH DIVISION iQ by]

UNITED STATES of AMERICA ex
rel. JOLIE JOHNSON et al.,

 

Relators,
Vv. CASE NO. CV416-290

BETHANY HOSPICE CARE OF
GEORGIA, LLC et al.,

Defendants.

 

ORDER

Before the Court is the Defendants’ Motion to Dismiss
Relators’ Second Amended Complaint. (Doc. 52.) On May 13, 2019,
the Court granted Relators’ Motion to Amend their complaint. (Doc.
97.) On the same day, Relators filed their Third Amended Complaint.
(Doc. 98.) As a result, the Defendants’ Motion to Dismiss Relators’
Second Amended Complaint is DISMISSED AS MOOT.

SO ORDERED this FE aay of September 2019.

ee

WILLIAM T. MOORE,MOUR.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
